     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 1 of 25




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DAWN BURNS, as Administratrix of the Estate of Robert
Burns, Jr.,
                                                                9:19-cv-00701 (BKS/CFH)
                                   Plaintiff,

v.

RENSSELAER COUNTY; NEW YORK CORRECT
CARE SOLUTIONS MEDICAL SERVICES, P.C.;
CORRECT CARE SOLUTIONS, LLC; CORRECT CARE
SOLUTIONS GROUP HOLDINGS, LLC; RUSSELL
FRICKE; SAMARITAN HOSPITAL OF TROY, NEW
YORK; ST. PETER’S HOSPITAL OF THE CITY OF
ALBANY; ST. PETER’S HEALTH PARTNERS;
ALBANY CARDIOTHORACIC SURGEONS; U.S.
ACUTE CARE SOLUTIONS; A. SANCHEZ; DEBORAH
DEMAURIO; RACHAEL THOMAS; MAMIE CATON;
DOUGLAS WALLED; and NILOO EDWARDS,

                                   Defendants.


Appearances:

For Plaintiff:
Elmer Robert Keach, III
Law Offices of Elmer Robert Keach, III, PC
One Pine West Plaza, Suite 109
Albany, NY 12205

For Defendant Russell Fricke:
Emily A. Phillips
Maynard, O’Connor, Smith & Catalinotto, LLP
6 Tower Place
Albany, NY 12203

For Defendants Rensselaer County, New York Correct Care Solutions Medical Services, P.C.,
Correct Care Solutions, LLC, Correct Care Solutions Group Holdings, LLC, A. Sanchez,
Deborah DeMaurio, and Rachael Thomas:
Paul A. Sanders
Steven E. Mach
Barclay Damon LLP
100 Chestnut Street, Suite 2000
      Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 2 of 25




Rochester, NY 14604

Hon. Brenda K. Sannes, United States District Judge:

                              MEMORANDUM-DECISION AND ORDER

I.       INTRODUCTION

         Dawn Burns, on behalf of the estate of Robert Burns, Jr., brings this wrongful death

action alleging violations of the Eighth and Fourteenth Amendments and New York law

following Robert Burns, Jr.’s death while he was being held as a pretrial detainee at the

Rensselaer County Jail (“RCJ”).1 (Dkt. No. 115). Presently before the Court are two motions to

dismiss the Third Amended Complaint (“TAC”) under Federal Rule of Civil Procedure 12(b)(6),

one filed by Defendant Russell Fricke, (Dkt. No. 144), and a separate one filed by Defendants

Rensselaer County, New York Correct Care Solutions Medical Services, P.C., Correct Care

Solutions, LLC, Correct Care Solutions Group Holdings, LLC, A. Sanchez, Deborah DeMaurio,

and Rachael Thomas, (Dkt. No. 145). For the reasons that follow, Defendants’ motions are

granted in part and denied in part.




1
  There are few facts concerning Burns’ arrest and detention; he may have been arrested on a parole warrant. (Dkt.
No. 153-2, ¶ 5). The parties have not addressed this and assume Burns’ status is that of a pretrial detainee, requiring
application of the Fourteenth Amendment, rather than the Eighth Amendment which applies to convicted prisoners.
See Darnell v. Pineiro, 849 F.3d 17, 29 & 33 n.9 (2d Cir. 2017) (explaining that a pretrial detainee’s claim for
“deliberate indifference to [a] serious threat to health or safety,” is “governed by the Due Process Clause of the
Fourteenth Amendment, rather than the Cruel and Unusual Punishment Clause of the Eighth Amendment”). The Court
follows suit, but notes that the “issue of whether a person confined during the pendency of probation violation
proceedings should be treated as a pretrial detainee or a convicted prisoner for purposes of a constitutional challenge
to jail conditions is an issue upon which courts have differed.” Rosenblum v. Blackstone, No. 18-cv-966, 2020 WL
1049916, at *10, 2020 U.S. Dist. LEXIS 40403, at *30–31 (C.D. Cal. Jan. 22, 2020) (citing cases). The Court further
notes that the serious allegations of deliberate indifference to medical care at issue in this case are sufficient to state
claims under both the Eighth and Fourteenth Amendments.



                                                            2
      Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 3 of 25




II.      FACTS2

         A.       Correct Care Defendants and Rensselaer County

         Defendant Correct Care Solutions, Inc.,3 and its principal company, Correct Care

Solutions Group Holdings, LLC (collectively “Correct Care”), “are one of the largest providers

of privatized medical care in prisons and local correctional facilities across the country.” (Dkt.

No. 115, ¶ 45). At some point prior to March 2018, Rensselaer County entered a “capitation

contract” to employ “Correct Care” “as the Medical Provider” at the RCJ. (Dkt. No. 115, ¶¶ 66,

70). Defendant Russell Fricke is employed by “Correct Care Solutions” as a physician and

medical director at the RCJ and “is responsible for establishing policies and procedures in the

medical department.” (Id. ¶ 10). Defendant A. Sanchez was employed by “Correct Care

Solutions” as a Family Nurse Practitioner at the RCJ. (Id. ¶ 16). Defendants Deborah DeMaurio



2
  The facts are drawn from the Third Amended Complaint, Burns’ medical records, (Dkt. No. 145-2), and the Final
Report of the Commission of Correction, (Dkt. No. 153-2, at 1). Defendants submitted the medical records as part of
their motion to dismiss and Plaintiff submitted the Final Report in support of her response to Defendants’ motion.
“Generally, consideration of a motion to dismiss under Rule 12(b)(6) is limited to consideration of the complaint
itself.” Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006). However, considering “materials outside the complaint is
not entirely foreclosed on a 12(b)(6) motion.” Id. A complaint “is deemed to include any written instrument attached
to it as an exhibit or any statements or documents incorporated in it by reference.” Nicosia v. Amazon.com, Inc., 834
F.3d 220, 230 (2d Cir. 2016) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)). “Where a
document is not incorporated by reference, the court may nevertheless consider it where the complaint relies heavily
upon its terms and effect, thereby rendering the document integral to the complaint.” Id. (quoting DiFolco v. MSNBC
Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (internal quotation marks omitted)). Even where a document is deemed
“‘integral’ to the complaint, it must be clear on the record that no dispute exists regarding the authenticity or accuracy
of the document.” Id. (quoting DiFolco, 622 F.3d at 111). “It must also be clear that there exist no material disputed
issues of fact regarding the relevance of the document.” Id. (quoting Faulkner, 463 F.3d at 134). Plaintiff quotes and
relies on both the medical records and Final Report in the TAC, (see, e.g., Dkt. No. 115, ¶¶ 40, 44), and there is no
dispute concerning the authenticity and accuracy of the documents. Indeed, it is uncontested that these documents are
integral to the TAC, and the Court has therefore considered these documents. The Court assumes the truth of, and
draws reasonable inferences from, the well-pleaded factual allegations. Faber v. Metro. Life Ins. Co., 648 F.3d 98,
104 (2d Cir. 2011).
3
  The TAC names as Defendants, “New York Correct Care Solutions Medical Services, P.C.,” “Correct Care
Solutions, LLC,” and “Correct Care Solutions Group Holdings, LLC,” (Dkt. No. 115, at 1), but not Correct Care
Solutions, Inc.,” despite referring to this entity in the body of the TAC. (See id. ¶ 45). The Court notes that there are
no factual allegations in the TAC about the named entities or which was the party to the contract with Rensselaer
County or the employer of Defendants Fricke, DeMaurio, Thomas, and Sanchez. For ease of reference, the Court
refers to them collectively as “Correct Care” or “Correct Care Solutions.” The parties will be expected to identify the
proper Correct Care Defendant(s) in discovery and make any amendments necessary.



                                                            3
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 4 of 25




and Rachael Thomas are employed by “Correct Care Solutions” as Registered Nurses at the RCJ.

(Id. ¶¶ 17–18).

       B.         Robert Burns

       On March 7, 2018, less than one week after leaving Samaritan Hospital where he was

being treated for chest pain, Robert Burns was arrested and brought to the RCJ, where he was

detained. He died in custody on March 14, 2018, at age 38, of “Type A aortic dissection with

Acute Myocardial Infarction.” (Dkt. No. 153-2, at 2). The following are the facts alleged

concerning his hospitalization, detention, and death.

                  1.    March 1, 2018 to March 2, 2018—First Admission to Hospital

       On March 1, 2018—six days before his arrest and detention—Burns was admitted to the

Samaritan Hospital of Troy “for complaints of chest pain.” (Dkt. No. 115, ¶ 24). Imaging

revealed “a 4.2 cm aortic aneurysm and a questionable mural thrombus his ascending aorta.”

(Id.). Burns was transferred to St. Peter’s Hospital of the City of Albany “for a gated CT which is

a scan used to detect heart function.” (Id.). Dr. Douglas Walled and Dr. Niloo Edwards, who was

a cardiothoracic surgeon, “extensively discussed” the radiologic findings, which appeared to

reveal “no evidence of aortic dissection but” showed “a probable congenital anomaly on the left

coronary sinus.” (Id. ¶ 25). The radiologic findings “were reported” to Burns, who, on March 2,

2018, “ultimately decided to discharge himself from the hospital against medical advice.” (Id. ¶

26; Dkt. No. 153-2, at 2).

       This interpretation of the radiologic findings, however, was wrong: Plaintiff actually had

an aortic dissection, which is “an emergent medical condition in which the inner layer of the

aorta tears which results in blood” surging through the tear, separating or dissecting the inner and

middle layers of the aorta. (Dkt. No. 115, ¶ 25). The error appears not to have been discovered

until after Burns’ death on March 14, 2018.


                                                 4
         Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 5 of 25




                    2.        March 7, 2018—Arrest, Detention and Second Hospital Visit

           On March 7, 2018, Burns “was arrested and admitted” to the RCJ. (Id. ¶ 27). Upon

admission, Burns reported to Defendant Nurse Rachael Thomas that he had been hospitalized

recently for “hypertension and a myocardial infarction,” and that he had “been taking several

hypertension medications but had not taken them for the past three days.” (Id.). Burns also

“reported that he had had chest pain since leaving the hospital on March 1.” (Id.). Nurse Thomas

performed an EKG “which showed a sinus rhythm with an anteroseptal infarct.”4 (Id.; Dkt. No.

145-2, at 11). Nurse Thomas reported the EKG results to Defendant FNP Sanchez. (Dkt. No.

115, ¶ 27). FNP Sanchez assessed Burns, who was “dry heaving, had increased chest pain, and

cold shivers, and alarmingly high blood pressure that could not be reduced by administration of

Nitroglycerine and Tylenol.” (Id.). According to the TAC, Burns “was observed stating that he

‘was scared.’” (Id.). “Burns was transported to Samaritan Hospital.” (Id.).

           At Samaritan Hospital, Defendant Dr. Mamie Caton performed “several EKGs that

indicated a sinus rhythm septal infarct, but with no acute ischemic infarct.” (Id. ¶ 29). Dr. Caton

found Burns had “an extremely elevated blood pressure” “on several occasions.” (Id.). Burns told

Dr. Caton that “he had a prior hospitalization,” but she “failed to review Mr. Burns’ prior records

from St. Peter’s Hospital.” (Id.). That evening, Burns “was returned to the [RCJ] where he was

observed to still have elevated blood pressure.” (Id. ¶ 32). Neither Samaritan Hospital nor Dr.

Caton sent “appropriate discharge paperwork” with Burns back to the RCJ and the RCJ’s

medical staff “failed . . . to affirmatively obtain Mr. Burns’ discharge paperwork.”5 (Id.).




4
 According to the TAC, the EKG results were “substantially worse than the EKG performed on [Burns] at St. Peter’s,”
but there are no allegations that would allow an inference that Nurse Thomas, or anyone at RCJ, had access to Burns’
EKG report from St. Peter’s. (Dkt. No. 115, ¶ 27).
5
    The “discharge paperwork was not sent to the jail until after Mr. Burns’ death.” (Id. ¶ 30).



                                                             5
      Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 6 of 25




According to the TAC, “staff at Samaritan Hospital reported having a conversation with

Defendant [Nurse] Deborah DeMaurio” at the RCJ. (Id.). There was, however, no

“corresponding note in Mr. Burns’ medical records at the jail” documenting this conversation.

(Id.). That evening, Nurse DeMaurio called the RCJ physician, Defendant Dr. Russell Fricke,

“and he ordered blood pressure medication.”6 (Id. ¶ 33).

                 3.       Thursday, March 8, 2018 to Sunday, March 11, 2018

        The next day, March 8, 2018, FNP Sanchez saw Burns “for his initial visit and for an ER-

follow-up.” (Id. ¶ 34). Burns reported “dull” chest pain. (Dkt. No. 145-2, at 17). NP Sanchez

noted that Burns had high blood pressure but did not “follow up with Samaritan Hospital to

obtain appropriate discharge paperwork and lab results.” 7 (Dkt. No. 115, ¶ 34). Under

“Interventions and Plan,” FNP Sanchez checked “diet/nutrition,” “medication,” “disease

process,” and “exercise.” (Dkt. No. 145-2, at 16). Burns was “not regularly given his blood

pressure medications,” and on “at least one occasion . . . nurses failed to give him more than one

medication.” (Dkt. No. 115, ¶ 35).

        Burns continued to experience “dizziness, lightheadedness, chest pain, and a general

feeling of being unwell.” (Id. ¶ 36). Burns told his wife (Dawn Burns, the Plaintiff in this case),

“that he had complained to medical staff on several occasions about his symptoms, but was told

there was nothing wrong with him, and he should go back to his cell.” (Id.).




6
 According to the medical records, Dr. Fricke ordered Lisinopril, Nifedipine, and Labetolol. (Dkt. No. 145-2, at 2,
18).
7
  NP Sanchez’s notes indicate that Burns’ “ER visit” was “unremarkable” and that she “reviewed “ER visit notes/D/C
summary” with Burns. (Id. at 17). According to the Commission report, “the hospital discharge paperwork” that NP
Sanchez “reviewed with Burns was the regular discharge form that is given to patients during the discharge process
from the hospital; it contained information about when to return to the ER if symptoms persist.” (Dkt. No. 153-2, at
5).



                                                         6
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 7 of 25




                4.     Monday, March 12, 2018

        On March 12, 2018, Burns saw Nurse DeMaurio “for complaints of chest pain.” (Id. ¶

37). The report from an EKG performed that day indicated “septal infarct, slight inferior

repolarization disturbance, consider ischemia” and “[a]bnormal ECG.” (Dkt. No. 145-2, at 10).

The record also contains a Correct Care “Nursing Documentation Pathway” form for “Chest

Pain” that Nurse DeMaurio used when evaluating Burns. (Id. at 28–30). On the form, Nurse

DeMaurio noted that Burns’ complaint of chest pain was “New Onset” and, under “Medical

History,” checked “Hypertension” but did not check “Hospitalizations” or “Past MI.” (Id. at 28).

This was despite the fact that Burns had reported his March 1 hospitalization for myocardial

infarction to Nurse Thomas and had been sent to Samaritan Hospital for evaluation for chest pain

on March 7. (Id.). Nurse DeMaurio “claims to have notified Dr. Fricke of her evaluation,” and

Dr. Fricke “ordered Tylenol for Mr. Burns.” (Dkt. No. 115, ¶ 37).

                5.     Tuesday, March 13, 2018

        On March 13, 2018, the day before his death, “Burns reported to Defendant Sanchez that

his ‘heart [was] bothering [him] again last night.’” (Id. ¶ 39). “Despite confirming that Mr. Burns

had an abnormal EKG and elevated blood pressure,” FNP Sanchez “instructed [Burns] to stretch

and relax.” (Id.).

                6.     Wednesday, March 14, 2018

        On March 14, 2018, at 9:00 a.m., Burns went to the medical unit and told FNP Sanchez

that he had “chest pain that had lasted through the night.” (Id. ¶ 40). FNP Sanchez “evaluated

him and observed that he still had elevated blood pressure, that he was upset and teary,” and that

he was “pleading for help, stating that he did not want to ‘die in jail.’” (Id.). FNP Sanchez

performed an EKG, “which produced abnormal results.” (Id.; Dkt. No. 145-2, at 8 (EKG report

indicating “anteroseptal infarct, moderate inferior repolarization disturbance, consider ischemia,


                                                 7
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 8 of 25




and ‘[a]bnormal ECG”)). According to her notes, FNP Sanchez reassured Burns that “he will be

taken care of” and that they “will help him.” (Dkt. No. 115, ¶ 40). FNP Sanchez ordered “four 81

mg Aspirins and Benadryl 50 mg” and ordered “stat labs.” (Dkt. No. 153-2, at 5).

        At 9:45 a.m., NP Sanchez received and reviewed Burns’ March 1, 2018 discharge

summary from St. Peter’s Hospital, including the “gated CT Scan.” (Dkt. No. 153-2, at 5–6; Dkt.

No. 115, ¶ 42).

        At 5:00 p.m., Burns “was found unresponsive in his cell.” (Id. ¶ 43). Burns “had suffered

a fatal loss of oxygen resulting in his death.” (Id.). Burns’ records reflect that he died from

“aortic dissection.” (Id.).

        C.      Commission of Correction Report

        In a December 17, 2019 “Final Report” “In the Matter of the Death or Robert Burns,” the

Medical Review Board of the New York State Commission of Correction (the “Medical Review

Board” or “Commission”) found that Burns died of “a Type A aortic dissection with Acute

Myocardial Infarction” while in the custody of the RCJ and that:

                there were serious departures from accepted standards of medical
                care including: failure to obtain and review complete hospital
                discharge records, absent physician oversight and review, failure by
                the nurse practitioner to recognize signs of acute coronary
                syndrome, and failure to refer a high-risk management patient to the
                jail physician. These system-wide failures as well as failures by the
                individual health-care providers directly contributed to Burns’ death
                despite having well-recognized symptoms and clearly documented
                history.

(Dkt. No. 153-2, at 2). The Medical Review Board also made a number of findings regarding the

medical care Nurse Thomas, Nurse DeMaurio, FNP Sanchez, and Dr. Fricke provided. (Id.).

Specifically, it found that: (1) Nurse Thomas “did not properly communicate the information

received during Burns’ admission [on March 7, 2018] regarding his cardiac history and previous

hospital admission with an [against medical advice] discharge” to FNP Sanchez, (id. at 3); (2)


                                                  8
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 9 of 25




when Burns was discharged from Samaritan Hospital to the RCJ on March 7, Nurse DeMaurio

did not document in Burns’ RCJ medical records that she had received a “nurse report from

Samaritan Hospital or report any findings from the hospital testing,” (id. at 4); (3) when Burns

was seen by Nurse DeMaurio on March 12 for complaints of chest pain, and Dr. Fricke “was

notified and ordered a one-time does of Tylenol,” Nurse DeMaurio inadequately documented

“what Dr. F[ricke] was told regarding the assessment and the reason for the Tylenol order,” (id.

at 5); (4) when Burns was seen by FNP Sanchez on March 13 “for complaints of his heart

bothering him the night prior” after “doing 10 pull-ups,” and FNP Sanchez found that he had

high blood pressure and an abnormal EKG, she recommended stretching exercises, “failed to

recognize Burns’ obvious signs and symptoms of acute coronary syndrome, having unresolved

chest complaints since 3-7-19, and failed [to] complete a thorough record review of Burns’

recent hospitalizations,” and there was “no referral made nor any review completed by the jail

physician despite Burns being a patient with complex cardiac and hypertension issues,” (id. at 5);

(5) when Burns returned to see FNP Sanchez at 9:00 a.m., on March 14 with complaints of chest

pain, FNP Sanchez “failed to properly interpret substantial findings on the EKG including ST

and T wave abnormalities with septal infarct in addition to the elevation in V3 and ST

depressions in V5–V6,” and failed to “immediately refer[]” Burns “to a hospital for an

evaluation,” instead ordering “stat labs, including a troponin level,” which “serves no value to

patient care as any actionable results must be managed at a hospital,” (id.); and (6) at 9:45 a.m.

on March 14, when FNP Sanchez received and reviewed Burns’ discharge summary from his

March 1 St. Peter’s Hospital admission, “being aware of Burns’ symptoms at the time,” she

“should have immediately transferred Burns to the hospital for evaluation,” where he could have




                                                 9
       Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 10 of 25




“receive[d] percutaneous coronary intervention,” which could have prevented his death, (id. at

5–6).

         The Medical Review Board directed the “Jail Physician” to take the following actions:

(1) conduct a quality assurance review with Nurse DeMaurio “about the absence of any

documentation on her part, regarding Burns’ discharge summary, and the recommendations and

follow-up care paperwork from Samaritan Hospital”; (2) “conduct a quality assurance review

with” Nurse Thomas “as to why Burns’ cardiac history was not relayed verbally to [FNP

Sanchez] while Burns was being evaluated for chest pain on 3/7/18”; (3) “conduct a quality

assurance review” with FNP Sanchez regarding why “Burns was not immediately transferred to

the hospital for an evaluation,” “[w]hy significant changes to Burns’ EKG where [sic] not

identified and provided timely intervention for,” and “[w]hy Burns’ case, a patient with complex

cardiac conditions and hypertension, was not referred to the Jail Physician for review and

consultation”; and (4) “conduct a review into the policy of receiving medical records and

recording the receipt of the records to assure the continuity of care of hospitalized inmates.” (Id.

at 6–7).

III.     STANDARD OF REVIEW

         To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere

labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”

Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). The Court


                                                 10
      Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 11 of 25




must accept as true all factual allegations in the complaint and draw all reasonable inferences in

the plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). However, “the tenet that a

court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

IV.      DISCUSSION

         A.       Deliberate Indifference to Serious Medical Need

                  1.       Dr. Fricke, Nurse Thomas, and Nurse DeMaurio

         Dr. Fricke, Nurse Thomas, and Nurse DeMaurio move to dismiss Plaintiff’s Fourteenth

Amendment deliberate indifference to serious medical need and supervisory liability claims.

(Dkt. No. 144-3, at 13–23; Dkt. No. 145-3, at 21–25). In response, Plaintiff acknowledges that

she fails to adequately allege this claim against Dr. Fricke, Nurse Thomas, or Nurse DeMaurio

and agrees to the discontinuance of her federal claims against Dr. Fricke and Nurse Thomas

without prejudice should discovery provide evidence of “broader involvement by these

individuals.” (Dkt. No. 153, at 6). Plaintiff agrees to the discontinuance of her claims against

Nurse DeMaurio “with prejudice, based on the admission by Correct Care Solutions that the

company is vicariously liable for any actions or inactions on her behalf.” (Dkt. No. 153, at 6).

Accordingly, Plaintiff’s § 1983 claims against Defendants Fricke,8 Thomas, and DeMaurio are

dismissed.


8
  The Court notes that as part of his motion to dismiss, Dr. Fricke moved to strike paragraph 76 of the TAC, which
refers to a “PHS” report that evaluated “another company for whom Dr. Fricke worked.” (Dkt. No. 144-3, at 24 (citing
Dkt. No. 115, ¶ 76)). It also contains allegations regarding Dr. Fricke’s purported awareness “of the significant
problems with which the healthcare system at the jail operated,” but failure to take “corrective action in the way he
operated, nor provided instruction to his subordinate nursing staff,” and awareness of Burns’ “serious emergent cardiac
condition” but failure to “do his own assessment.” (Dkt. No. 115, ¶ 115). Dr. Fricke argues that these allegations are
“irrelevant, not supported by facts, futile and intended solely as adornments.” (Dkt. No. 144-3, at 24). Dr. Fricke also
takes issue with paragraph 73 of the TAC, which contains allegations regarding the Commission’s direction to Dr.
Fricke to conduct various reviews following the deaths of two inmates at Schenectady County Jail. (Dkt. No. 114-3,


                                                          11
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 12 of 25




                 2.       FNP Sanchez

        FNP Sanchez seeks dismissal of Plaintiff’s deliberate indifference to serious medical

needs claim on the ground that the TAC fails to plead intentional or reckless conduct. A pretrial

detainee’s claim for “deliberate indifference to [a] serious threat to health or safety,” such as the

failure to treat a serious medical need, Darnell v. Pineiro, 849 F.3d 17, 33 n.9 (2d Cir. 2017), is

“governed by the Due Process Clause of the Fourteenth Amendment, rather than the Cruel and

Unusual Punishment Clause of the Eighth Amendment.” Id. at 29. The distinction arises because

pre-trial detainees “have not been convicted of a crime and thus may not be punished in any

manner—neither cruelly and unusually nor otherwise.” Iqbal v. Hasty, 490 F.3d 143, 168 (2d

Cir. 2007) (internal quotation marks omitted).

        A pretrial detainee alleging deliberate indifference to serious medical needs under the

Fourteenth Amendment must establish: (1) that the detainee had a serious medical need; and (2)

that the defendant either: “acted intentionally to impose the alleged condition” or “recklessly

failed to act with reasonable care to mitigate the risk that the condition posed to the pretrial

detainee even though the defendant-official knew, or should have known, that the condition

posed an excessive risk to health or safety.” Darnell, 849 F.3d at 30, 35 (emphasis added);

Charles v. Orange Cnty., 925 F.3d 73, 86 (2d Cir. 2019); see also Walker v. Wright, No. 17-cv-

425, 2018 WL 2225009, at *5, 2018 U.S. Dist. LEXIS 81408, at *12 (D. Conn. May 15, 2018)

(noting that, while Darnell’s holding was applied to a conditions of confinement claim,

“[d]istrict courts in this Circuit have . . . applied Darnell’s objective ‘mens rea’ prong to claims

of deliberate indifference to serious medical needs under the Fourteenth Amendment”). “In other




at 24 (citing Dkt. No. 115, ¶ 73)). The Court declines to strike these paragraphs from the TAC at this stage of the
litigation.



                                                        12
    Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 13 of 25




words, the ‘subjective prong’ (or ‘mens rea prong’) of a deliberate indifference claim [under the

Fourteenth Amendment] is defined objectively.” Darnell, 849 F.3d at 35.

       FNP Sanchez does not appear to dispute that the TAC adequately alleges that Burns was

suffering from a serious medical condition. The TAC alleges that while at the RCJ, Burns had

continuing, unresolved chest pain, “alarmingly high blood pressure,” and “cold shivers”; was

“dry heaving,” “teary,” and “scared”; and told FNP Sanchez that he did not want to die in jail.

(Dkt. No. 115, ¶ 27). See Melvin v. Cnty. of Westchester, No. 14-cv-2995, 2016 WL 1254394, at

*5, 2016 U.S. Dist. LEXIS 41120, at *15–16 (S.D.N.Y. Mar. 29, 2016) (finding “sufficiently

serious” medical condition where the complaint alleged that the plaintiff “suffered not only chest

pains, but also abnormally high blood pressure and a very low pulse rate . . . along with the

allegations of substantial pain”) (internal quotation marks omitted). Accordingly, the Court must

consider whether the TAC plausibly alleges that FNP Sanchez acted with deliberate indifference.

       “[A] detainee asserting a Fourteenth Amendment claim for deliberate indifference” must

allege “either that [1] the defendants knew that failing to provide the complained of medical

treatment would pose a substantial risk to his health or [2] that the defendants should have known

that failing to provide the omitted medical treatment would pose a substantial risk to the

detainee’s health.” Charles, 925 F.3d at 87. Defendants correctly note that upon admission to the

RCJ, FNP Sanchez sent Burns for emergency medical care at Samaritan Hospital. But even if

this medical care was adequate, it does not prohibit an inference that she was deliberately

indifferent to Burns in the care she provided in the days after he returned from the hospital.

Regarding this time period—March 8 to 14, 2018—the TAC alleges that in response to

Plaintiff’s continuous and unresolved complaints of chest pain, consistently high blood pressure,

three “abnormal” EKGs, and teary pleas for help because he did not want to die in jail, FNP




                                                13
    Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 14 of 25




Sanchez made no effort to obtain the reports from Plaintiff’s March 7 hospital visit, and instead

prescribed stretching, relaxation, aspirin, and Benadryl. (Dkt. No. 115, ¶¶ 39–40; Dkt. No. 153-2,

at 5). Even after receiving and reviewing the “gated CT report” discussing Burns’ heart

abnormalities just forty-five minutes after speaking with Burns and hearing his pleas for help,

FNP Sanchez took no action.

       From these allegations it is plausible to infer that NP Sanchez “failed to act with

reasonable care to mitigate the risk that the condition posed to the pretrial detainee even though

[she] knew, or should have known, that the condition posed an excessive risk to health or

safety.” Darnell, 849 F.3d at 35; see Smith v. Outlaw, No. 15-cv-9961, 2017 WL 4417699, at *4,

2017 U.S. Dist. LEXIS 163693, at *11–12 (S.D.N.Y. Sept. 30, 2017) (concluding that, where the

plaintiff alleged he was on medication for a pre-existing heart condition and complained of chest

pains numbness and stiffness in his left arm but received no treatment and suffered a heart attack,

the plaintiff “has satisfied the second aspect of the objective inquiry by demonstrating

circumstances that ‘pose[d] an unreasonable risk of serious damage to his health.’” (quoting

Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013))). Moreover, given that FNP Sanchez was

aware of Burns’ repeatedly abnormal EKG results, gated CT scan, high blood pressure, and

unresolved complaints of chest pain but took no further treatment steps, it is plausible to infer

that FNP Sanchez’s chosen treatment steps—prescribing stretching, relaxation, Tylenol and

Benadryl— were “so woefully inadequate as to amount to no treatment at all.” Johnson v.

Wright, 234 F. Supp. 2d 352, 360 (S.D.N.Y. 2002) (“Although federal courts are ‘reluctant to

second guess medical judgments and constitutionalize [medical malpractice claims]’ where the

prisoner has actually received medical treatment, deliberate indifference will be found where ‘the

medical attention rendered [was] so woefully inadequate as to amount to no treatment at all.’”




                                                 14
        Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 15 of 25




(quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976))). Accordingly, the motion to

dismiss the deliberate indifference claim against FNP Sanchez is denied.

                    3.       Correct Care and Rensselaer County

           The Correct Care Defendants and Rensselaer County move to dismiss Plaintiff’s Monell9

claims. (Dkt. No. 145-3, at 14–20). “It is well established that ‘under § 1983, local governments

are responsible only for ‘their own illegal acts.’” Outlaw v. City of Hartford, 884 F.3d 351, 372

(2d Cir. 2018) (quoting Connick v. Thompson, 563 U.S. 51, 60 (2011)). Local governments “are

not vicariously liable under § 1983 for their employees’ actions.” Id. (quoting Connick, 563 U.S.

at 60); see also, e.g., Bd. of Cnty Comm’rs v. Brown, 520 U.S. 397, 403 (1997) (“We have

consistently refused to hold municipalities liable under a theory of respondeat superior.”). “To

establish liability under Monell, a plaintiff must show that he suffered the denial of a

constitutional right that was caused by an official municipal policy or custom.” Bellamy v. City

of New York, 914 F.3d 727, 756 (2d Cir. 2019).

           A municipal policy or custom may be established where the facts show either: (1) a

formal policy, officially promulgated by the municipality, Monell, 436 U.S. at 690; (2) action

taken by the official responsible for establishing policy with respect to a particular issue,

Pembaur v. Cincinnati, 475 U.S. 469, 483–84 (1986); (3) unlawful practices by subordinate

officials so permanent and widespread as to practically have the force of law, City of St. Louis v.

Praprotnik, 485 U.S. 112, 127–30 (1985); or (4) a failure to train or supervise that amounts to

“deliberate indifference” to the rights of those with whom the municipality’s employees interact.

City of Canton v. Harris, 489 U.S. 378, 388 (1989); see Wray v. City of New York, 490 F.3d 189,

195 (2d Cir. 2007). To prevail on a municipal liability claim a plaintiff must show “a direct


9
    Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978).



                                                           15
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 16 of 25




causal link between a municipal policy or custom and the alleged constitutional deprivation.”

Outlaw, 884 F.3d at 373 (quoting City of Canton, 489 U.S. at 385).

         “[A] municipal policymaker’s failure to act, generally pleaded as a failure to

train/supervise claim, can trigger municipal liability where such a failure ‘amounts to deliberate

indifference to the rights’ of those with whom municipal employees will come into contact.”

Santos v. New York City, 847 F. Supp. 2d 573, 576 (S.D.N.Y. 2012) (quoting Walker v. City of

New York, 974 F.2d 293, 297 (2d. Cir. 1992)). A plaintiff “must do more than simply state that a

municipal policy or custom exists” but “must allege facts tending to support, at least

circumstantially, an inference that such a municipal policy or custom exists.” Id. (quoting

Dwares v. City of New York, 985 F.2d 94, 100 (2d Cir. 1993). “Normally, ‘a custom or policy

cannot be shown by pointing to a single instance of unconstitutional conduct by a mere employee

of the [municipality].’” Triano v. Town of Harrison, NY, 895 F. Supp. 2d 526, 532 (S.D.N.Y.

2012) (quoting Newton v. City of New York, 566 F. Supp. 2d 256, 271 (S.D.N.Y. 2008)).

                            a.       Correct Care10

         Plaintiff alleges that Burns’ death was directly caused by Correct Care’s policy, pattern,

and practice of providing inadequate medical care to detainees without appropriate medical

supervision by medical staff who lacked the requisite training as well as delaying or denying

medical treatment to minimize cost and maximize profits. (Dkt. No. 153, at 15–16). Correct Care


10
  The parties do not dispute that the Complaint adequately alleges that Correct Care was serving a traditionally public
function by providing medical care to detainees at the RCJ, and therefore may be sued as a state actor under § 1983.
Fabrikant v. French, 691 F.3d 193, 207 (2d Cir. 2012) (“For the purposes of section 1983, the actions of a nominally
private entity are attributable to the state . . . when the entity has been delegated a public function by the state (‘the
public function test’).” (quoting Sybalski v. Indep. Grp. Home Living Program, Inc., 546 F.3d 255, 257 (2d Cir.
2008))); see also Waller v. DuBois, No. 16-cv-6697, 2019 WL 1434576, at *5, 2019 U.S. Dist. LEXIS 54465, at *14
(S.D.N.Y. Mar. 29, 2019) (treating Correct Care “as a municipal actor for the purposes of” motion to dismiss,
explaining that “when a private company provides medical care in prisons, it ‘performs a role traditionally within the
exclusive prerogative of the state and therefore . . . is the functional equivalent of the municipality.’” (quoting Bess v.
City of New York, No. 11-CV-7604, 2013 WL 1164919, at *2, 2013 U.S. Dist. LEXIS 39765, at *4 (S.D.N.Y. Mar.
19, 2013))).



                                                           16
    Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 17 of 25




argues that the TAC’s citation of “thirteen unrelated incidents from six different U.S. States,” is

insufficient to allege a “widespread practice,” and that to the extent the TAC alleges a “custom

or practice based on profit,” this allegation “fails as a matter of law under” Iacovangelo v.

Correctional Medical Care, Inc., 624 F. App’x 10 (2d Cir. 2015). (Dkt. No. 156, at 5).

       In Iacovangelo, the complaint concerned the death of a pre-trial detainee “from

myocarditis, allegedly as a result of heroin withdrawal, in the Monroe County Jail.” 624 F.

App’x at 12. The complaint alleged that Correctional Medical Care, the medical care provider for

the Monroe County Jail, “had a policy to provide inadequate medical care to prisoners, in order

to save money”; listed four other incidents of allegedly inadequate medical care by CMC at

county jails in New York; and cited a “hearsay newspaper article” that reported on “nine inmate

deaths at jails where CMC provided medical care” and suggested “that CMC provided sub-

standard care in all nine instances.” Iacovangelo v. Corr. Med. Care, Inc., No. 13-cv-6466, 2014

WL 4955366, at *14–15, 2014 U.S. Dist. LEXIS 140679, at *50–51 (W.D.N.Y. Oct. 2, 2014),

aff’d in part, vacated in part, remanded, 624 F. App’x 10 (2d Cir. 2015). The district court found

that the complaint failed to “plausibly allege the existence of such a policy” or “that any conduct

by CMC in this action was motivated by a desire to cut costs,” explaining: “it is plausible to

think that it intentionally endangered inmates’ health to cut costs in any instance in which an

inmate received sub-standard care, even though one could offer the same speculation about any

for-profit medical provider.” Iacovangelo, 2014 WL 4955366, at *16, 2014 U.S. Dist. LEXIS

140679, at *52. The Second Circuit affirmed dismissal of the Monell claim, observing that

“although Correctional Medical Care appears to have a troubled track record in many respects,”

where the complaint provided “only one additional example of a similar incident,” “the plaintiff




                                                 17
    Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 18 of 25




has not pleaded a custom of not providing adequate medical supervision for inmates going

through drug or alcohol withdrawal.” Iacovangelo, 624 F. App’x at 14.

       Like those in Iacovangelo, the allegations in the TAC concerning individuals at other

facilities where Correct Care provided medical care are too dissimilar to the incident at issue to

allow an inference of a widespread custom or practice. First, with one exception, there is no

indication they involve detainees with heart conditions. 624 F. App’x at 14. Second, even if the

Court were to cast a broader net, there is no indication that the incidents Plaintiff cites in the

TAC involved failures in documentation that contributed to the injury, or failures in referring or

reporting the detainee’s condition to the jail physician. See Sanchez v. New York Correct Care

Sols. Med. Servs., P.C., No. 16-cv-6826, 2018 WL 6510759, at *10–11, 2018 U.S. Dist. LEXIS

208864, at *29–30 (W.D.N.Y. Dec. 11, 2018) (concluding that alleged incidents at other Correct

Care facilities were “too speculative to state a Monell [inadequate medical care] claim against

Monroe County” where there were “no facts indicating that the aforementioned incidents at other

facilities were the result of the type of cost-cutting decisions that supposedly resulted in

Sanchez’s death,” from a lacerated spleen, namely failure to adopt or follow policies “regarding

the emergent needs of patients,” failure to employ trained medical and nursing staff, and

concerns regarding “the expenses involved in properly caring” for detainees).

       However, contrary to Defendants’ assertion, the Second Circuit has not, as a matter of

law, rejected the proposition that a profit or cost-saving motive can serve as the basis for a

Monell claim. See, e.g., Ceparano v. Suffolk Cnty. Dep’t of Health, 485 F. App’x 505, 508–09

(2d Cir. 2012) (finding that the plaintiff adequately alleged a municipal policy of providing

inadequate medical care for the “purpose of saving money” where the plaintiff alleged that he

had a spinal condition for which surgery had been scheduled prior to incarceration and that the




                                                  18
    Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 19 of 25




correctional facility’s nurse practitioner, who he saw “on several occasions,” refused to provide

more than conservative treatment, refused to continue pain medication prescribed by prison

doctor, and refused to pursue the required surgery or obtain medical records from the plaintiff’s

treating orthopedist). Here, however, the Court does not find the allegation that Correct Care and

Rensselaer County are bound by a “capitation contract,” on its own, sufficient to allow a

plausible inference that the Correct Care Defendants provided inadequate medical care in an

effort to save costs. There are no other allegations in the TAC regarding this contract or whether

Correct Care would be responsible, for example, for the cost of sending Burns to a hospital for

treatment. However, this does not end the inquiry because the Court finds the allegations in the

TAC otherwise sufficient to allege a Monell claim against Correct Care.

       Plaintiff alleges that Burns was not seen by or referred to a physician at the RCJ despite

complaining of chest pain five times between March 7 and March 14 to two different nurses and

a FNP and having repeatedly abnormal EKGs and high blood pressure. The Medical Review

Board itself raised this concern and directed inquiry into “[w]hy Burns’ case, a patient with

complex cardiac conditions and hypertension, was not referred to the Jail Physician for review

and consultation.” (Dkt. No. 153-2, at 7). It is plausible to infer from these allegations that, in

failing to notify Dr. Fricke of Burns’ condition, Nurse Thomas, Nurse DeMaurio, and FNP

Sanchez were acting pursuant to a policy or practice of handling even serious medical complaints

on their own without consultation of a physician. See Sanchez, 2018 WL 6510759, at *11, 2018

U.S. Dist. LEXIS 208864, at *30 (finding the complaint pleaded Monell claim in case where the

complaint alleged “a series of incidents involving separate actors [toward the plaintiff] over a

period of at least twelve hours,” explaining that it was “the consistency of these separate actors’

conduct throughout this period which, in part, suggests the existence of a policy”).




                                                  19
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 20 of 25




        In addition, the TAC not only alleges that RCJ medical staff failed to timely obtain

Burns’ medical records from his hospitalization at St. Peter’s one week prior to entering RCJ

custody or the medical records from Samaritan Hospital following his emergency visit on March

7, 2018, but also alleges that Nurse DeMaurio failed to document the information she received

from Samaritan Hospital following Burns’ visit. And given the Medical Review Board’s

direction that the “Jail Physician” “conduct a review into the policy of receiving medical records

and recording the receipt of the records to assure the continuity of care of hospitalized inmates,”

(Dkt. No. 153-2, at 7), it is plausible to infer that their failure to do so was attributable to a

deficient RCJ or Correct Care policy concerning medical documentation that contributed to

Burns’ death. See, e.g., Gleeson v. Cnty. of Nassau, No. 15-cv-6487, 2019 WL 4754326, at *15,

2019 U.S. Dist. LEXIS 170373, at *41 (E.D.N.Y. Sept. 30, 2019) (denying summary judgment

on municipal liability claim, and finding a “triable issue of fact as to whether Armor’s referral

request policy prevented Mr. Gleeson from seeing a rheumatologist, and caused his death,”

explaining that “a reasonable jury could find that Armor’s woefully deficient record-keeping and

its failure to install an electronic medical records system contributed to Armor’s failure to ensure

that the rheumatologist referral actually took place”). Thus, at this early stage of the case,

construing all reasonable inferences in favor of the Plaintiff, the Court concludes that the

Complaint adequately alleges municipal liability under § 1983 against Correct Care.

                        b.      Rensselaer County

        The Court next considers whether the TAC states a municipal liability claim against

Rensselaer County. “Contracting out prison medical care does not relieve the State of its

constitutional duty to provide adequate medical treatment to those in its custody, and it does not

deprive the State’s prisoners of the means to vindicate their Eighth Amendment rights.” Carter v.

Broome Cnty., 394 F. Supp. 3d 228, 241–42 (N.D.N.Y. 2019) (alteration omitted) (quoting West


                                                   20
    Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 21 of 25




v. Atkins, 487 U.S. 42, 56 (1988)). Thus, Correct Care’s liability does not relieve Rensselaer

County from liability and the Court must consider whether the TAC states a municipal liability

claim against Rensselaer County.

       Here, Plaintiff argues that the alleged deliberate indifference to Burns’ serious medical

needs, although allegedly committed by Correct Care employees, is chargeable to Rensselaer

County. Specifically, she contends that liability stems from the actions of Rensselaer County’s

policymakers, Sheriff Patrick Russo and Jail Administrator David Hetman, in contracting with

Correct Care for the purpose of “saving money” despite knowing that Correct Care “will kill or

grievously harm its inmates.” (Dkt. No. 115, ¶¶ 70, 87). “A decision adopted by a municipal

body is, of course, an officially promulgated policy for the purposes of Monell liability.”

Gleeson, 2019 WL 4754326, at *16 n.24, 2019 U.S. Dist. LEXIS 170373, at *45 n.24

(concluding that “the County’s approval and renew of its contract” with medical care provider

“constitutes an official policy” (citing Monell, 436 U.S. at 690)). Further, municipal liability may

attach where there are “systemic and gross deficiencies in staffing, facilities, equipment, or

procedures in a detention center’s medical care system” and that “a policy-making official knows

about them and fails to correct them.” Carter, 394 F. Supp. 3d at 242 (quoting Dixon v. Cnty. of

Cook, 819 F.3d 343, 348 (7th Cir. 2016)).

       The TAC alleges that “as part of the bidding process to secure its contract,” Correct Care

had “to disclose to the Rensselaer County Jail all prior lawsuits against it” and that there is “no

question” that Rensselaer County and its policymakers “knew about this company’s troubled

history.” (Dkt. No. 115, ¶ 65). The three lawsuits Plaintiff cites in the TAC were from

Pennsylvania and Illinois and there are no allegations concerning the outcomes of these actions.

(Id. ¶ 56). The Court therefore concludes there is no basis on which to infer these cases placed




                                                 21
    Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 22 of 25




Rensselaer County on notice of Correct Care’s “troubled history.” Citing Commission reports

regarding deaths at the Westchester, Monroe, and Onondaga County jails from 2013 to 2015, the

TAC further alleges that the Commission “has repeatedly recommended to various New York

State Counties that they should consider terminating their contracts with [Correct Care] given

their repeated failure to provide adequate medical care.” (Id. ¶¶ 55–56). However, there is no

allegation that Rensselaer County received these Commission reports, and thus no basis on

which to infer Rensselaer County was on notice of Correct Care’s alleged failures. Finally,

according to the TAC, “Plaintiff’s counsel knows” from the depositions of “various New York

State Sheriffs” “that the topic of correctional health care, including issues surrounding various

privatized medical providers is often a topic of discussion at their various annual meetings.” (Id.

¶ 68). From this, Plaintiff “suspects” that Rensselaer County policymakers “were aware of

Correct Care’s troubled history.” (Id.). These allegations are vague, speculative and contain no

facts from which the Court can infer Rensselaer County policymakers knew “of Correct Care’s

troubled history.” Therefore, they fail to state a municipal liability claim against Rensselaer

County. Moreover, there are no allegations in the TAC that any Rensselaer County employee had

any direct knowledge of or connection to the medical care Burns received at RCJ. Cf. Alvarado

v. Westchester Cnty., 22 F. Supp. 3d 208, 218 (S.D.N.Y. 2014) (concluding that the complaint

stated a Monell claim against the county for Correct Care’s deliberate medical indifference

where the county had been cited in a Department of Justice report indicating that its medical care

fell below “constitutionally required standards,” and one of the plaintiffs had written a letter to

the county executive and jail officials complaining that Correct Care failed to utilize proper

heroin detoxification systems and that inmates, including the plaintiffs, were suffering

withdrawal symptoms).




                                                 22
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 23 of 25




         The Court therefore concludes that these allegations fail to allow a plausible inference

that Burns’ death is “fairly traceable” to Rensselaer County’s conduct in contracting with Correct

Care to provide medical services at the RCJ.11 See Gleeson, 2019 WL 4754326, at *16 n.24,

2019 U.S. Dist. LEXIS 170373, at *45 n.24 (rejecting the plaintiffs’ municipal liability claim

against the defendant county finding “the County’s approval of the [medical provider’s] contract

is too far removed from [the plaintiff’s] treatment to support the requisite causal connection”);

Sanchez, 2018 WL 6510759, at *11, 2018 U.S. Dist. LEXIS, at *29–30 (finding complaint failed

to state a Monell claim against the county, explaining that “while the Second Amended

Complaint describes a number of incidents from other states in which Correct Care allegedly

provided inadequate medical care, it does not plausibly plead that Correct Care was actually at

fault in those cases” or that the county “was aware of those other incidents” but even if the

county “had some knowledge of Correct Care’s alleged ‘troubled track record,’” there were no

facts suggesting “the . . . incidents at other facilities were the result of the type of cost-cutting

decisions that supposedly resulted in Sanchez’s death”). Accordingly, the Monell claim against

Rensselaer County is dismissed.




11
   There are two additional allegations in the TAC regarding the County’s alleged liability, both of which are
unavailing. Plaintiff asserts that Rensselaer County’s prior employment of Correctional Medical Care, Inc., a private
medical company with “a well-documented history of killing and severely injuring inmates across New York,” and
Dr. Fricke, who formerly was a CMC employee, should have alerted the County “of the need to ensure that the medical
providers and staff they already employed . . . did not continue to engage in wanton disregard of the detainees in their
jail.” (Dkt. No. 115, ¶ 66). This allegation is wholly speculative and does not allow an inference of a policy of
deliberate indifference to medical care with respect to Burns or any other detainee. The TAC also alleges that
Plaintiff’s “[c]ounsel has seen County Governments specifically request that medical staffing hours be reduced to
lower contract prices,” and alleges “[a]lternatively that the County of Rensselaer specifically requested that nursing
and clinical staffing hours be reduced for monetary reasons.” (Id. ¶ 62). Apart from being entirely speculative, these
allegations fail to state a municipal liability claim because there is no allegation that Burns requested medical care but
was not seen because medical staff was unavailable.



                                                           23
     Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 24 of 25




          B.      State Law Claims

          Because the only ground on which Defendants seek dismissal of Plaintiff’s state law

claims is the anticipated dismissal of their federal claims, (Dkt. No. 144-3, at 25; Dkt. No. 145-3,

at 31 n.2), their request that the Court decline to exercise supplemental jurisdiction over their

state law claims is denied.12

V.        CONCLUSION

          For these reasons,

          ORDERED that the federal claims (the First and Second Causes of Action) against

Defendants Fricke, Thomas, and DeMaurio13 are DISMISSED without prejudice; and it is

further

          ORDERED that Defendant Fricke’s motion to dismiss (Dkt. No. 144) is DENIED; and

it is further

          ORDERED that the motion to dismiss (Dkt. No. 145) by Defendants Sanchez, Correct

Care, and Rensselaer County is GRANTED in part and DENIED in part; and it is further


12
  To the extent Dr. Fricke argues that given the dismissal of the federal claims against him the supplemental state law
claims against him must be dismissed as well, any such argument is without merit as the federal claims against FNP
Sanchez and Correct Care remain, see Harvey v. Farber, No. 09-cv-152, 2011 WL 5373736, at *3, 2011 U.S. Dist.
LEXIS 127711, at *8 (N.D.N.Y. Nov. 4, 2011) (explaining that “[p]ursuant to [28 U.S.C. §] 1367(c)(3), the Court
may only exercise its discretion to decline to exercise supplemental jurisdiction when all original jurisdiction claims
are dismissed as to all of the defendants.” (emphasis added) (citing 16 Moore’s Federal Practice–Civil § 106.66(1) at
n. 6 (2010) (noting that “[s]ubsection (c)(3) requires that all claims over which it has original jurisdiction must have
been dismissed before a district court may rely on that provision as a basis for dismissing the supplemental claims.
This refers to all claims in the case, not just those claims asserted against a particular defendant. If a defendant faces
only state claims, the court must exercise its supplemental jurisdiction over those claims as long as claims remain
against other defendants for which original jurisdiction is present”)), and the state law claims share a “common nucleus
of operative fact” with the remaining federal claims. Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234,
245 (2d Cir. 2011)
13
  Plaintiff says she is discontinuing “with prejudice, her claims against Nurse DeMaurio,” (Dkt. No. 153, at 6), but
Defendants reply that “Plaintiff agreed to discontinue all claims against [Nurse Thomas] without prejudice” and the
deliberate indifference claim against Nurse DeMaurio without prejudice. (Dkt. No. 156, at 4 n.1). In view of this
confusion, the Court has dismissed without prejudice the deliberate indifference claims against Nurse DeMaurio and
Nurse Thomas and, to the extent the parties intend a different disposition of these claims, directs Plaintiff to file a
notice of dismissal or stipulation of dismissal, whichever is required under Fed. R. Civ. P. 41, articulating the parties’
understood disposition of the claims against Nurse Thomas and Nurse DeMaurio.



                                                           24
    Case 9:19-cv-00701-BKS-CFH Document 158 Filed 03/22/21 Page 25 of 25




      ORDERED that the municipal liability claim against Rensselaer County is

DISMISSED.

      IT IS SO ORDERED.

Dated: March 22, 2021
       Syracuse, New York




                                           25
